Case 1:19-cv-10470 Document 3 Filed 11/12/19 Page 1 of 2

JS 44C/SDNY
REV. 06/01/17

CIVIL COVER SHEET

The JS-44 civil caver sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

DEFENDANTS
3M Company and Arizant Healthcare Inc,

PLAINTIFFS
David Barger

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
Daniel C. Burke, Esq., Bernstein Liebhard LLP

10 East 40th Street, NY, NY 10016
212-779-1414

ATTORNEYS (IF KNOWN)

Timothy J, McHugh, Esq., Lavin, Cedrone, Graver, Boyd & DiSipio
420 Lexington Avenue, Suite 335, NY, NY 10170

212-319-6898

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 U.S.C. 1332 personal injury/products liability

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No WyesC]

If yes, was this case Vol.[_] Invol. [-] Dismissed. No[_] Yes [_] If yes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes CC
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
eT a 375 FALSE CLAIMS
{ | 140 INSURANCE [ ] 310 AIRPLANE PHARMACEUTICAL PERSONAL (| j 625 DRUG RELATED [ ]422 APPEAL 2)
[ }120 MARINE [ }315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY = seizuRE OF PROPERTY 28 USC 158 ( ] 376 QUI TAM
{ } 130 MILLER ACT LIABILITY [x 365 PERSONAL INJURY 21 USC 884 [ ]423 WITHDRAWAL [ ] 400 STATE
{ ] 140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1 599 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER {| 1368 ASBESTOS PERSONAL [| }410 ANTITRUST
[ ] 150 RECOVERY OF —_[ ] 330 FEDERAL INJURY PRODUCT [ ] 430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS: LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY { 1460 DEPORTATION
OF JUDGMENT ~—_[ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS { ] 470 RACKETEER INFLU-
[ ]151 MEDICARE ACT __[ ] 345 MARINE PRODUCT [ ] 830 PATENT ENCED & CORRUPT
[ 1152 RECOVERY OF LIABILITY [ }370 OTHER FRAUD : ORGANIZATION ACT
READ [1950 MOTOR VEHICLE [ }371 TRUTHIN LENDING [ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ ] 355 MOTOR VEHICLE [ ] 840 TRADEMARK [ ] 480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ 1153 RECOVERY OF ——__[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ ] 380 OTHER PERSONAL LABOR [ ] 861 HIA (1305ff) [ ] 850 SECURITIES/
OF VETERAN'S | ] 362 PERSONAL INJURY - PROPERTY DAMAGE | ]862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ }385 PROPERTY DAMAGE —_[ ] 710 FAIR LABOR | 1863 DIWGVOIWW (405(g}) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT { ] 864 SSID TITLE XVI
SUITS ( ] 720 LABOR/MGMT [ 1865 RSI (405(q))

{ ] 190 OTHER PRISONER PETITIONS RELATIONS { ] 890 OTHER STATUTORY

CONTRACT [ ] 463 ALIEN DETAINEE [] 740 RAILWAY LABOR ACT ACTIONS
(1195 CONTRACT [ ]510 MOTIONS TO [ ] 751 FAMILY MEDICAL FEDERAL TAX SUITS { ] 891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE LEAVE ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiff or
[ ] 196 FRANCHISE CIVIL RIGHTS [ ] 530 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant) { ] 893 ENVIRONMENTAL
[ } 535 DEATH PENALTY LITIGATION [ ] 871 IRS-THIRD PARTY MATTERS
|] 540 MANDAMUS & OTHER = [ ] 791 EMPL RET INC 26 USC 7609 [ ] 895 FREEDOM OF

[ ]}440 OTHER CIVIL RIGHTS

(Non-Prisoner) INFORMATION ACT

[ ] 896 ARBITRATION

SECURITY ACT (ERISA)
REAL PROPERTY

( 1441 VOTING IMMIGRATION
{ } 210 LAND { ]442 EMPLOYMENT PRISONER CIVIL RIGHTS | ee eS AIRE ae OR
CONDEMNATION = { ] 443 HOUSING/ [ ]462 NATURALIZATION a Rt
{ )220 FORECLOSURE nae FCeOMMEDATIGNS [ ] 550 CIVIL RIGHTS APPLICATION PPEAL OF AGENCY DECISION
{ ]230 RENT LEASE & [ ]555 PRISON CONDITION —[_ ] 465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS ae Se OF
( ]240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT

{ ]446 AMERICANS WITH
DISABILITIES -OTHER
[ ] 448 EDUCATION

{ 245 TORT PRODUCT
LIABILITY

[ ] 290 ALL OTHER
REAL PROPERTY

Check if demanded in complaint:

[| CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

DEMAND § OTHER

JUDGE DOCKET NUMBER

 

Check YES anly if demanded in complaint

JURY DEMAND: EJ Yes LNo NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-10470 Document 3 Filed 11/12/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
LJ 1 Original [x] 2 Removed from C] 3, Remanded C] 4 Reinstated or | 5 ete koe Lj6 Niece C7 Sein
Proceeding State Court az Reopened (Specify District) (Transferred) Magistrate Judge

CL] a, allpartles represented = Court
(] 8 Muliidistrict Litigation (Direct File)

b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[1 U.S. PLAINTIFF []2 U.S. DEFENDANT [_] 3 FEDERAL QUESTION (x]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE (x1 []1 CITIZEN OR SUBJECT OF A []3[13 INCORPORATED and PRINCIPAL PLACE []5 [x5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[ ]4 FOREIGN NATION {]6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Daniel C. Burke, Esq.

Bernstein Liebhard, LLP

10 East 40th Street

New York, NY 10016

New York County

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
Timothy J. McHugh, Esq.

Lavin, Cedrone, Graver, Boyd & DiSipio
420 Lexington Avenue, Suite 335

New York, NY 10170

New York County

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: = [_] WHITE PLAINS MANHATTAN

DATE 41/12/2019  siGNATURE OF ATTORNEY OF RECORD a TO PRACTICE IN THIS DISTRICT

/s/Timothy J. McHugh Iq) YES (DATE ADMITTED Mo. Yr. )

RECEIPT # Attorney Bar Code #

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
